Exhibit 10.01

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This is Amendment No. 2, dated as of February 8, 2005, to the Employment
Agreement entered into as of March 11, 2000 and amended as of March 7, 2003 (the
“Employment Agreement”), by and between Kirk P. Pond (the “Executive”) and
Fairchild Semiconductor Corporation, a Delaware corporation (the “Corporation”).

R E C I T A L S

A. The Executive and the Corporation have entered into the Employment Agreement.

B. The Executive and the Corporation desire to amend the Employment Agreement as
set forth herein.

C. Terms not otherwise defined herein have the meanings set forth in the
Employment Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1. Extension of Renewal Term. Notwithstanding anything to the contrary in
Section 1(a) or Section 23 of the Employment Agreement, the Renewal Term shall
be extended to June 15, 2005 or such other date within 60 days before or after
such date as the Board of Directors of the Corporation and the Executive shall
determine consistent with the Corporation’s succession plan.

2. Adjustment to Consulting Period. Notwithstanding anything to the contrary in
Section 23(c) of the Employment Agreement, the Consulting Period shall begin
immediately following the Renewal Term and shall end two years later.

3. Modification to DSU Settlement Terms. Section 25(b) of the Employment
Agreement is hereby replaced, in its entirety, with the following:

(b) Settlement of Units. Any vested Units shall be settled in  shares of common
stock of the Corporation no later than five (5) business days following the
applicable Settlement Date. The initial Settlement Date for any vested Units
shall be the first to occur of: (i) the Executive’s death; (ii) the Executive’s
attainment of age 62; (iii) December 19, 2005, provided that Vesting Event
(F) in part (a)(2) above has occurred prior to that date; or (iv) a Change in
Control as defined for purposes of Executive’s Employment Agreement. However, if
the Settlement Date corresponds to a separation of the Executive from service
with the Corporation then any vested Units shall instead be settled within five
(5) business days after the six month anniversary of separation from service, in
accordance with Sections 409A(a)(2)(A)(i) and 409A(a)(2)(B)(i) of the Internal
Revenue Code. Furthermore, for purposes of settlements under this Section 25,
any element of the contractual definition of Change in Control that is
inconsistent with the definition of Change in Control in Notice 2005-1, or that
otherwise emerges under Section 409A(a)(2)(A)(v) of the Internal Revenue Code,
shall be disregarded. If less than all the Units granted under this Section 25
had vested by the initial Settlement Date, then each successive birthday of the
Executive thereafter shall constitute a subsequent Settlement Date, with respect
to any Units which vested in the interim, until all the granted Units have
either been settled or forfeited under this Section.

4. Settlement of Other DSU Awards. With respect to the settlement of any
deferred stock units held by the Executive other than those referred to in
Section 3 above, if any Settlement Date (as defined in the definitive
documentation relating to such units) corresponds with the termination of
Executive’s employment with the Corporation, then such Settlement Date shall
instead occur within five business days after the six month anniversary of such
termination, in accordance with Sections 409A(a)(2)(A)(i) and 409A(a)(2)(B)(i)
of the Internal Revenue Code. Furthermore, for purposes of any such settlements,
any element of the contractual definition of Change in Control that is
inconsistent with the definition of Change in Control in Notice 2005-1, or that
otherwise emerges under Section 409A(a)(2)(A)(v) of the Internal Revenue Code,
shall be disregarded.

5. Effect of Amendment. Except as expressly modified by this Amendment, the
Employment Agreement shall not be changed and shall continue in full force and
effect according to its terms. Without limiting the generality of the foregoing,
any rights of the Executive under the Agreement prior to its amendment hereby
and not expressly modified by this Amendment shall not be adversely affected by
this Amendment. This Amendment shall modify any deferred stock unit agreement,
deferred stock settlement election or other agreement between the Company and
the Executive to the extent necessary to give effect to its terms. From and
after the effective date of this Amendment, all references in the Employment
Agreement shall be deemed to be references to the Employment Agreement as
modified hereby.

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of date first set forth above.

FAIRCHILD SEMICONDUCTOR CORPORATION

By /s/ Daniel E. Boxer



      Its Senior Executive Vice President and Secretary

EXECUTIVE

/s/ Kirk Pond



      Kirk Pond

